         Case 9:19-cv-00162-KLD Document 82 Filed 12/01/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  HERBERT J. MASON,
                                                    CV 19-162-M-KLD
                       Plaintiff,

  vs.                                                 ORDER

  PROFESSIONAL
  TRANSPORTATION, INC., an
  Indiana Corporation,

                       Defendant.

        Defendant Professional Transportation, Inc. has filed a Motion in Limine

seeking certain evidentiary rulings in anticipation of trial. (Doc. 40).

        “A motion in limine is a procedural mechanism to limit in advance

testimony or evidence in a particular area.” Croy v. Ravalli County, 2020 WL

6111098 at *1 (D. Mont. Oct. 16, 2020) (quoting United States v. Heller, 551 F.3d

1108, 1111 (9th Cir. 2009)). Courts have “wide discretion” in considering and

ruling on motions in limine. Tritchler v. Co. of Lake, 358 F.3d 1150, 1155 (9th Cir.

2004). For evidence to be excluded on a motion in limine, the evidence must be
                                           1
          Case 9:19-cv-00162-KLD Document 82 Filed 12/01/20 Page 2 of 5



“inadmissible on all potential grounds.” Frost v. BNSF Railway Co., 218

F.Supp.3d 1122, 1133 (D. Mont. 2016). “Unless evidence meets this high standard,

evidentiary rulings should be deferred until trial so that questions of foundation,

relevancy and potential prejudice may be resolved in proper context.” BNSF Ry. V.

Quad City Testing Laboratory, Inc., 2010 WL 4337827 at *1 (D. Mont. 2010).

This is because “a court is almost always better situated during the actual trial to

assess the value and utility of evidence.” Curlin v. Seaboard Foods, LLC., 2015

WL 791290 * 1 (D. Mont. Feb. 25, 2015) (quoting Quad City Testing, 2010 WL

4337827 at *1). “[A] district court may change an in limine ruling at trial if facts or

circumstances arise to warrant the change.” Croy, 2020 WL 6111098 at * 1

(quoting City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1070 (9th Cir.

2017)).

      Here, Professional Transportation moves in limine to exclude five categories

of evidence:

      (1)      Evidence of claims or grievances of employees other than Mason

      Professional Transportation anticipates that Mason will attempt to present

the testimony of former co-workers or other employees to air their personal,

subjective complaints about Professional Transportation. Professional

Transportation argues any such testimony would constitute impermissible

                                           2
         Case 9:19-cv-00162-KLD Document 82 Filed 12/01/20 Page 3 of 5



character evidence under Federal Rule of Evidence 404(b), is irrelevant under 402,

and any potential relevance is substantially outweighed by the danger of unfair

prejudice, confusion of issues and misleading the jury under Rule 403. Mason

agrees with the general proposition that Professional Transportation’s former

employees are not permitted to air their own personal grievances, but argues they

should be allowed to testify to their personal knowledge of Professional

Transportation’s operations and Mason’s job performance. Mason asks the Court

to defer ruling on this motion until trial. The Court agrees that ruling on the

admissibility of specific testimony by any former employee of Professional

Transportation should be addressed at trial, when the evidence can be considered in

its appropriate context. Accordingly, ruling on this motion is DEFERRED until the

time of trial.

       (2)       Testimony of co-workers’ opinions of Mason’s job performance.

       Professional Transportation moves to exclude any testimony of co-workers

without supervisory authority over Mason from testifying regarding their

perception of his job performance on the ground that such testimony is irrelevant

and prejudicial under Rules 402 and 403, and barred by Rule 602, which requires

that testimony be based on personal knowledge. Because the admissibility of this

evidence depends on a variety of factors, including the substance of the testimony

                                           3
         Case 9:19-cv-00162-KLD Document 82 Filed 12/01/20 Page 4 of 5



itself and context in which it is offered, ruling on this motion is DEFERRED until

the time of trial.

       (3)    Evidence of Professional Transportation’s financial condition.

       Professional Transportation argues that if Mason cannot maintain a claim for

punitive damages, then evidence of its financial condition should be excluded.

Assuming Mason’s punitive damages claim were to survive summary judgment,

Professional Transportation argues Mason should be precluded from presenting

evidence of its financial condition unless and until there has been a predicate

finding of liability. Mason agrees that evidence of Professional Transportation’s

financial condition is not relevant unless his punitive damage claim goes to the

jury. Because the Court dismissed Mason’s punitive damage claim on summary

judgment, Professional Transportation’s motion to exclude evidence of its financial

condition is GRANTED.

       Additionally, Professional Transportation argues Mason should be precluded

from referring to the parties as “David and Goliath” or making similar arguments

on the basis that those argument would be prejudicial under Rule 403. Mason

agrees that he will not make any “David and Goliath” arguments and does not

object to this aspect of Professional Transportation’s motion, which is GRANTED.

       (4)    Golden Rule arguments.

                                          4
        Case 9:19-cv-00162-KLD Document 82 Filed 12/01/20 Page 5 of 5



      Professional Transportation moves to preclude Golden Rule arguments in

which counsel ask the jurors to reach a verdict by imagining themselves or

someone they care about in the place of the injured plaintiff. Mason agrees there

will be no Golden Rule argument and does not object to this motion, which is

GRANTED.

      (5)    Testimony of Mason’s own opinion of his job performance.

      Professional Transportation moves to preclude Mason from providing his

own opinion of his job performance on the ground that, “regarding his retaliation

claim,” such testimony is not relevant. It is unclear whether this motion is limited

to Mason’s retaliation claim, which has been dismissed on summary judgment. In

addition, as Mason notes in response, Professional Transportation does not provide

any examples of the type of testimony it seeks to exclude. Because the

admissibility of this evidence depends on a variety of factors, including the

substance of the testimony itself and context in which it is offered, ruling on this

motion is DEFERRED until the time of trial.

      IT IS SO ORDERED.

             DATED this 1st day of December, 2020.


                                            ________________________________
                                            Kathleen L. DeSoto
                                            United States Magistrate Judge
                                           5
